Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered September 20, 2005, convicting him of burglary in the second degree (three counts) and criminal possession of stolen property in the fifth degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*591The defendant’s contentions regarding the prosecutor’s summation are unpreserved for appellate review. The defendant failed to object or raised only general objections to the challenged comments, did not request curative instructions when one objection was sustained, and failed to move for a mistrial (see People v Salnave, 41 AD3d 872 [2007]; People v White, 5 AD3d 511 [2004]). In any event, the challenged comments were all either fair comment on the evidence, responsive to arguments and theories presented in the defense summation, or harmless (see People v Montero, 44 AD3d 796 [2007]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Mastro, J.P., Fisher, Dillon and McCarthy, JJ., concur.